Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent No. 11,140,016 in view of Ruth et al. US 2015/0318937 

The following table illustrates the conflicting claim pairs: 
Present Application
1
2
3
4
5
6
7
8
9
10
US Pat 11,140,016
10

11
12
13
14
15





The following table illustrates a mapping of the limitations of claim 1 of the present application when compared against the limitations of claim 10 of US Pat No. 11,140,016.  The differences have been bolded for purposes of clarity.
Claim 1 of Present Application
Claim 10 of US Pat 11,140,016
A test instrument comprising: 
circuitry configured to: 



analyze an electromagnetic signal from a network to determine one or more correlation values between predetermined frequency components associated with a subcarrier of a broadband orthogonal frequency division multiplexing (OFDM) signal transmitted within the network,
the predetermined frequency components comprising spectral components of sideband modulation products associated with the subcarrier; and detect a leakage event based on the one or more correlation values.
A leakage detection instrument comprising: circuitry configured to: receive an electromagnetic signal radiated from a leakage location in a cable network system; 
determine, using a spectrum analysis process on the received electromagnetic signal, one or more correlation values between predetermined frequency components associated with a pilot subcarrier of a broadband orthogonal frequency division multiplexing (OFDM) signal transmitted within the system; and detect a leakage event based on the one or more correlation values, 3 EAST\180725753.1Attorney Docket No.: 352466-000176
Office Action dated February 17, 2021 wherein the predetermined frequency components comprise spectral components of sideband modulation products associated with the pilot subcarrier.


As the table above illustrates, the limitation of claim not taught by claim is test instrument.
However, Ruth discloses test instrument (test device) (fig.1 (100) abstract; para#41,49).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the claim 1 as taught by Ruth
and test instrument.

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the claim 1 as taught by Ruth
and test instrument for the benefit of detecting signal leakage in a cable network (abstract; para#14,49-50).


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent No. 11,140,016 in view of Ruth et al. US 2015/0318937 in further view of Eckenroth et al. US 2007/0022457
Reclaim 2
The modified invention failed to explicitly teach using spectral analysis.
	However, Eckenroth discloses using spectral analysis (para#42,45-46,68).		

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Eckenroth and using spectral analysis.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Eckenroth and using spectral analysis for the benefit of determining the detected signal is from cable leak or power source or noise (para#42).


Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent No. 11,140,016 in view of Ruth et al. US 2015/0318937 

Reclaim 8
The test instrument failed to explicitly teach wherein the circuitry is further configured to receive the electromagnetic signal from a leakage location in the network and determine the baseband OFDM signal based on an analog to digital conversion processing of the received electromagnetic signal
 However, claim 10 teaches receive the electromagnetic signal from a leakage location in the network (col.12 lines 35-37) and claim 16 teaches determine the baseband OFDM signal based on an analog to digital conversion processing of the received electromagnetic signal (col. 13 lines 18-20).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by claim 10 and 16 and wherein the circuitry is further configured to receive the electromagnetic signal from a leakage location in the network and determine the baseband OFDM signal based on an analog to digital conversion processing of the received electromagnetic signal.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by claim 10 and 16 and wherein the circuitry is further configured to receive the electromagnetic signal from a leakage location in the network and determine the baseband OFDM signal based on an analog to digital conversion processing of the received electromagnetic signal for the benefit of determining leakage event based one or more correlation values (col. 12 lines 35-45).

Reclaim 9
The test instrument failed to explicitly teach wherein the circuitry is further configured to receive the electromagnetic signal from a leakage location in the network, determine the baseband OFDM signal based on an analog to digital conversion processing of the received electromagnetic signal and decimating the analog to digital converted signal to a decimated signal with a predetermined sampling rate.
However, claim 10 teaches receive the electromagnetic signal from a leakage location in the network (col.12 lines 35-37) and claim 16 teaches determine the baseband OFDM signal based on an analog to digital conversion processing of the received electromagnetic signal (col. 13 lines 18-20) and claim 17 teaches decimating the analog to digital converted signal to a decimated signal with a predetermined sampling rate (col. 13 lines 21-24).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by claims 10,16 and 17 and wherein the circuitry is further configured to receive the electromagnetic signal from a leakage location in the network, determine the baseband OFDM signal based on an analog to digital conversion processing of the received electromagnetic signal and decimating the analog to digital converted signal to a decimated signal with a predetermined sampling rate.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by claims 10,16 and 17 and wherein the circuitry is further configured to receive the electromagnetic signal from a leakage location in the network, determine the baseband OFDM signal based on an analog to digital conversion processing of the received electromagnetic signal and decimating the analog to digital converted signal to a decimated signal with a predetermined sampling rate for the benefit of determining leakage event based one or more correlation values (col. 12 lines 35-45).

Reclaim 10
The limitations of claim 10 of the present application are taught by claim 18 of U.S. Patent No. 11,140,016.


Claims 11,14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,140,016 in view of Ruth et al. US 2015/0318937 

The following table illustrates the conflicting claim pairs: 
Present Application
11
12
13
14
15
16
17
18
19
20
US Pat 11,140,016
1


2
3
4
5
6




The following table illustrates a mapping of the limitations of claim 11 of the present application when compared against the limitations of claim 1 of US Pat No. 11,140,016.  The differences have been bolded for purposes of clarity.
Claim 11 of Present Application
Claim 1 of US Pat 11,140,016
A method performed by a test instrument, said method comprising:



analyzing an electromagnetic signal from a network to determine one or more correlation values between predetermined frequency components associated with a subcarrier of a broadband orthogonal frequency division multiplexing (OFDM) signal transmitted within the network, the predetermined frequency components comprising spectral components of sideband modulation products associated with the subcarrier; and detect a leakage event based on the one or more correlation values.
 A method comprising:


Receiving, by a leakage detection instrument, an electromagnetic signal radiated from a leakage location in a cable network system; 
determining, using a spectrum analysis process on the received electromagnetic signal, one or more correlation values between predetermined frequency components associated with a pilot subcarrier of a broadband orthogonal frequency division multiplexing (OFDM) signal transmitted within the system; and detecting a leakage event based on the one or more correlation values, 3 EAST\180725753.1Attorney Docket No.: 352466-000176Office Action dated February 17, 2021wherein the predetermined frequency components comprise spectral components of sideband modulation products associated with the pilot subcarrier.


As the table above illustrates, the limitation of claim not taught by claim is test instrument.
However, Ruth discloses test instrument (test device) (fig.1 (100) abstract; para#41,49).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the claim 11 as taught by Ruth
and test instrument.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the claim 11 as taught by Ruth
and test instrument for the benefit of detecting signal leakage in a cable network (abstract; para#14,49-50).


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,140,016 in view of Ruth et al. US 2015/0318937 in further view of Eckenroth et al. US 2007/0022457

Reclaim 12
The modified invention failed to explicitly teach using spectral analysis.
	However, Eckenroth discloses using spectral analysis (para#42,45-46,68).		

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Eckenroth and using spectral analysis.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Eckenroth and using spectral analysis for the benefit of determining the detected signal is from cable leak or power source or noise (para#42).


Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,140,016 in view of Ruth et al. US 2015/0318937 in further view of Roberts et al. “computationally efficient algorithms for cyclic spectral analysis”.
Reclaim 13
The modified invention failed to explicitly teach using cyclic spectral analysis.
	However, Roberts discloses using cyclic spectral analysis (page 38 abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Roberts and cyclic spectral analysis.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Roberts and cyclic spectral analysis for the benefit of estimating the cyclic spectrum (page 40, first left column) and determining if spectral correlation is present (page 40, top first right column).


Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,140,016 in view of Ruth et al. US 2015/0318937 

Reclaim 19
The method failed to explicitly teach further receiving the electromagnetic signal from a leakage location in the network and determining the baseband OFDM signal based on an analog to digital conversion processing of the received electromagnetic signal.
 However, claim 1 teaches receiving the electromagnetic signal from a leakage location in the network (col.11 lines 40-42) and claim 7 teaches determine the baseband OFDM signal based on an analog to digital conversion processing of the received electromagnetic signal (col. 12 lines 21-24).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by claim 1 and 7 and receiving the electromagnetic signal from a leakage location in the network and determining the baseband OFDM signal based on an analog to digital conversion processing of the received electromagnetic signal.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by claim 1 and 7 and receiving the electromagnetic signal from a leakage location in the network and determining the baseband OFDM signal based on an analog to digital conversion processing of the received electromagnetic signal for the benefit of determining leakage event based one or more correlation values (col. 11 lines 43-54).

Reclaim 20
The method failed to explicitly teach further determining the baseband OFDM signal comprises decimating the analog to digital converted signal to a decimated signal with a predetermined sampling rate based on a frequency separation between sideband modulation products associated with a pilot subcarrier.

However, claim 8 teaches wherein determining the baseband OFDM signal further comprises decimating the analog to digital converted signal to a decimated signal with a 17EAST\182288050.1Attorney Docket No. 352466-000223predetermined sampling rate (col. 12 lines 25-28) based on a frequency separation between sideband modulation products associated with a pilot subcarrier (col. 1 lines 29-33) as claimed in claim 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by claim 8 and 9 and further determining the baseband OFDM signal comprises decimating the analog to digital converted signal to a decimated signal with a predetermined sampling rate based on a frequency separation between sideband modulation products associated with a pilot subcarrier.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by claim 8 and 9 and further determining the baseband OFDM signal comprises decimating the analog to digital converted signal to a decimated signal with a predetermined sampling rate based on a frequency separation between sideband modulation products associated with a pilot subcarrier for the benefit of determining leakage event based one or more correlation values (col. 11 lines 43-54).

Allowable Subject Matter
The claims would be allowable if a Terminal Disclaimer filed, to overcome the Double Patenting rejection(s), set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631